DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi (US 2016/0309289).
	Regarding claim 1, Moshfeghi discloses a method for authorizing the communication of a network node of a communication network, the method comprising: 
comparing (as disclosed in sections 0052-0054) a geographic position of the network node (access point) to a geographic position of a defined mobile communication terminal (mobile device); and
authorizing the network node for communication (by accepting of the reference position information as disclosed in sections 0053-0054) only if the geographic position of the network node and the position of a defined mobile communication terminal essentially match (is within 1 meter or less as disclosed in sections 0052-0054).
Regarding claim 2, Moshfeghi discloses storing the position of the network node (access point) in a building model on a server (position server as disclosed in section 0078); and determining the position of the mobile communication terminal using a position determination system (as disclosed in section 0046).
Regarding claim 3, Moshfeghi discloses the server performs verification of the position (as disclosed in section 0046).
Regarding claim 4, Moshfeghi discloses the network node verifies the position of the network node (see section 0078).
Regarding claim 5, Moshfeghi discloses the mobile communication terminal verifies the position of the mobile communication terminal (see section 0054).
Regarding claim 6, Moshfeghi discloses the mobile communication terminal verifies the position of network nodes and the position of the mobile communication device (see section 0054) using an NFC connection (as disclosed in sections 0052-0054) between the network node and the mobile communication terminal.
Regarding claim 7, Moshfeghi discloses wherein throughout a duration of a communication, the position of the network node and the position of the mobile communication terminal must essentially match (be within a pre-specified distance of 1 meter or less as disclosed in sections 0052-0054).  
Regarding claim 8, Moshfeghi discloses the mobile communication terminal receives a certification (certificate as disclosed in section 0109) by way of a certification server (service provider)
Regarding claim 9, Moshfeghi discloses permitting a write access to a memory of the authorized network node (access point as disclosed in section 0082) only following a completed authorization (wherein the memory of the access point is updated with SSIDs to communicate authorized mobile devices as disclosed in section 0082). 
Regarding claim 11, Moshfeghi discloses a system for authorizing the communication of a network node of a communication network, the system comprising: 
a server (position server as disclosed in section 0078) storing a building model including a geographic position of the network node (access point);
a position determination system for determining a position of a mobile communication terminal (as disclosed in section 0046); 
wherein authorization (by accepting of the reference position information as disclosed in sections 0053-0054) for communication of the network node only takes place if the geographic position of the network node and the position of the mobile communication terminal essentially match (is within 1 meter or less as disclosed in sections 0052-0054).
Regarding claims 12 and 13, the claimed method includes subject matter corresponding to the above rejection of claims 3-6 and 9, which is applicable hereto.   

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIchael Neff can be reached on (571)-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 7, 2022